Citation Nr: 0601563	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO that determined 
that new and material evidence had not been received to 
reopen the veteran's claim.  

The veteran testified at a personal hearing before a Decision 
Review Officer in May 2005.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The evidence received since the September 1988 RO 
decision includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran is not shown to have manifested by an 
innocently acquired psychiatric condition to include a 
bipolar disorder in service or for many years thereafter.  

4.  An innocently acquired psychiatric disorder to include a 
bipolar disorder is not shown to be due to any event or 
incident of the veteran's period of active service.  

5.  The veteran is not shown to have a diagnosis of PTSD due 
to any verifiable event or incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for an innocently acquired 
psychiatric disability, to include a bipolar disorder and 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

2.  The veteran is not shown to have an innocently acquired 
psychiatric disability to include a bipolar disorder or PTSD 
due to disease or injury that was incurred in or aggravated 
by service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  Specifically, in a request for information dated 
in April 2000, the RO requested the veteran's Army Reserve 
personnel and medical records and was informed that all 
service medical records were sent in December 1987 per a 
prior request.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
In this regard, the veteran was accorded a personal hearing 
before a Decision Review Officer (DRO) in May 2005.  

Further, by VCAA notice letters dated in January 2001 and 
August 2002, the January 1999 Statement of the Case (SOC), 
and April 2005 and July 2005 Supplemental Statements of the 
Case (SSOC), he and his representative have been notified of 
the evidence needed to establish the benefits sought, and he 
has been advised via the VCAA notice letters, the SOC and the 
SSOCs regarding his and VA's respective responsibilities as 
to obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Specifically, in the RO's August 2002 VCAA notice letter, the 
veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. § 
3.159, as well as the regulations regarding PTSD claims under 
38 C.F.R. § 3.304(f).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


New and material evidence to reopen a claim of service 
connection for a psychiatric disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran's service medical record was negative for any 
psychiatric complaints, treatment, and diagnoses at 
enlistment and separation.  On report of medical history 
dated in November 1978, the examiner noted the veteran's 
complaints of fainting spells with periods of 
unconsciousness.  The veteran's service personnel records 
documented his service that an offenses and punishments 
report includes seven incidents dated from May 1975 to May 
1976.  

In a September 1988 rating decision, the RO denied the 
veteran's claims of service connection for a nervous 
condition, tumors of the neck and groin area, and numbness 
and loss of consciousness.  The RO noted that there was no 
service medical or personnel evidence that identified or 
supported any of the veteran's claimed disabilities.  

The last final disallowance of the claim in this case is the 
September 1988 RO decision.  As such, the Board will consider 
evidence submitted since this determination in order to 
determine whether that evidence is new and material to reopen 
the appellant's service connection claim.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  

The newly submitted evidence includes a May 2005 personal 
hearing transcript as well as Social Security Administration 
(SSA) disability records and VA examination report dated in 
April 1998, as well as, lay statements, and VA and private 
treatment records dated from 1990.  

In this case, the lay statements and the veteran's hearing 
testimony pertain to the onset of the veteran's psychiatric 
condition, that is, following separation from military 
service.  

Further, the SSA medical records and outpatient treatment 
records from VA and the veteran's private healthcare 
providers offer information regarding the nature of the 
veteran's psychiatric condition relative to his military 
service.  

Taken together, the Board finds that this evidence is 
material because it provides information about the nature of 
the veteran's nervous condition and raises a reasonable 
probability of substantiating the claim.  

In this case, the veteran has current diagnoses of bipolar 
disorder and PTSD, as well as, competent medical opinion that 
links this condition to service.  As such, the private 
medical opinion regarding the origin of the veteran's 
psychiatric disorder relates to an unsubstantiated fact 
necessary to substantiate the claim, that is, etiology.  It 
is therefore new and material within the meaning of the 
applicable law and regulations.  

Accordingly, the veteran's claim of service connection for an 
acquired psychiatric disorder is reopened.  



Service connection for a psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran's service medical records for his 
active duty and reserve duty service are negative for any 
psychiatric complaints or clinical findings.  

On report of medical history dated in July 1973, the veteran 
noted having periods of loss of consciousness due to head 
trauma from a motor vehicle accident.  No sequelae were 
reported.  The veteran denied any history of serious illness 
or hospitalizations.  

On report of medical history dated in November 1978, the 
veteran reported having dizziness and fainting spells, head 
injury, frequent trouble sleeping and periods of 
unconsciousness.  The reports of medical examination in July 
1973 and November 1978 were negative for any psychiatric 
defects or findings.  

The veteran's service personnel records contain a report of 
offenses and punishments that document seven incidents dated 
from May 1975 to May 1976.  The Board notes that there is no 
indication that the veteran was ever referred for psychiatric 
evaluation.  

Post-service, the first entries of any psychiatric complaint 
or diagnosis are documented beginning in May 1986 when the 
veteran was admitted to a private hospital for polysubstance 
detoxification.  

It was reported that the veteran had made two previous 
suicide attempts due to his wife leaving him, as well as 
having a history of violent behavior and an inability to 
control himself in his family relationships.  

The examiner noted the veteran's prior treatment for 
substance abuse.  There was no indication that the veteran's 
military service played any role in his condition.  The 
discharge diagnosis was that of grief reaction with suicidal 
and homicidal ideation, sociopathic character disorder, 
alcoholism and cocaine abuse.  

In March 1987, the veteran entered VA detoxification.  The 
discharge summary did not refer to the veteran's military 
service.  

In July 1987, the veteran underwent VA psychiatric 
examination.  It was noted that the veteran claimed a nervous 
disorder due to the rigors of military training and service.  
He stated that, since his release from the service, he had 
held numerous jobs and expressed an inability to be with 
people.  

Based upon mental status examination, the examiner opined 
that the veteran did not present signs or symptoms of an open 
mental disorder or illness, but rather elements of a 
schizotypal personality disorder.  

The examiner noted that the veteran's current and long-term 
functioning were not limited to episodes of illness and had 
caused significant impairment in social and occupational 
functioning and subjective stress.  

The VA outpatient treatment records dated from 1990 to 2000 
show the veteran's complaints of insomnia and anxiety with 
diagnoses of bipolar disorder, questionable PTSD and alcohol 
dependence.  

In April 1998, the veteran underwent VA psychiatric 
examination.  The examiner noted a family history of alcohol 
use and childhood under an abusive parent.  He had served in 
the US Marine Corps with two years of subsequent duty in the 
Army Reserve, but had no combat service.  

His claimed stressors included those of beatings received in 
service and suicide attempts by cutting his wrists while on 
active duty due to the stressful nature of his work on a 
nuclear base.  The veteran also reported heavy polysubstance 
abuse during that time.  

The VA examiner reported the veteran's long history of 
psychiatric problems and treatment that included both 
inpatient admissions and outpatient treatment, as well as 
detoxification.  The diagnoses include those of 
schizoaffective disorder, bipolar disorder, PTSD, alcohol 
abuse and panic disorder without agoraphobia.  

The veteran reported complaints of depression, anger, sleep 
difficulty and paranoia.  The examiner noted the veteran to 
be cooperative but appearing to be of questionable 
reliability.  He appeared unkempt and somewhat agitated.  He 
exhibited no evidence of motor retardation or any 
hallucinations.  

The examiner noted the veteran's occupational dysfunction, 
history of manic and depressed moods, increased irritability, 
impatience, history of substance abuse, hypervigilance and 
estrangement from others.  

The examiner opined that "taken together, the data collected 
and symptoms reported by the veteran support the diagnosis of 
schizoaffective disorder, alcohol abuse and cocaine abuse."  

The private medical records dated in 2000 to 2005 reflect 
diagnoses of questionable PTSD with history of alcohol and 
substance abuse.  The records from the Newport County 
Community Mental Health Center dated from May 1997 and June 
2005 reflect diagnoses of PTSD with polysubstance dependence, 
in remission with major depression, in remission, and 
borderline personality disorder.  

In a May 1997 psychiatric evaluation, a staff psychiatrist 
reported the veteran's major problem was an abusive childhood 
and polysubstance abuse.  The psychiatrist opined that the 
veteran "[might] indeed meet criteria for PTSD but [did] not 
relate what happened to him in the military or in his 
family."  

In January 1999, the RO received three lay statements in 
support of the veteran's claim.  Essentially, each statement 
pertained to the veteran's severe psychiatric problems that 
stemmed from his military service.  Prior to service, the 
veteran was reported to have been a happy, well-liked person.  

After service, the veteran was noted to have difficulty 
adjusting to civilian life.  He was observed to be short 
tempered and violent due to the abuse he experienced in the 
military.  

A private treating physician reported in letters dated in 
December 2000, July 2002 and February 2003 that the veteran 
sought private mental health treatment since May 1997 and 
received regular counseling and psychiatric care.  

The examiner reported an 18-month period of sobriety with 
decreasing evidence of bipolar disorder.  The examiner noted 
that many of the veteran's psychological problems were 
"probable PTSD related."  

In July 2002, the physician stated that the veteran's history 
of PTSD was manifested by flashbacks, nightmares, 
hyperstartle reflex, unexplained rage and problems relating 
to people.  The symptoms were noted to "seem consistent with 
the military experiences" as described by the veteran.  

In February 2003, the physician stated that his PTSD symptoms 
"appear[ed] to be attributable to his military 
experiences."  

In May 2005, the veteran testified before a Decision Review 
Officer that, in May 1975, his behavior began to deteriorate 
and that his records reflected seven Article 15's during 
active duty service.  

The veteran stated that, during infantry training school in 
1973, while on the firing range, he shot a friend in the 
chest by accident.  The friend did not die, but the veteran 
reported having a beating from the range instructors for this 
incident.  He did not report receiving any punishment for his 
actions or being admitted for psychiatric assessment at the 
time.  

After service, the veteran added that he did not work 
conventional jobs, but was trained to fight.  He reported 
that his psychiatric changes arose after he left the military 
and that, approximately 10 years following discharge, he 
sought medical treatment for his disorders.  

While the veteran's private treating physician has provided 
an opinion linking PTSD to service, the Board finds this 
opinion far less compelling and of little probative value.  

In this regard, the medical opinion is speculative in nature 
and based on a far from comprehensive review of the 
evidentiary record.  The private physician in this regard 
apparently relied on the historical information provided by 
the veteran that is not document by the evidence of record.  

Indeed, none of the other medical records provide a basis for 
relating any current innocently acquired psychiatric disorder 
to any event or incident of service.  Therefore, in the 
absence of competent evidence of such a medical nexus, 
service connection a direct basis must be denied in this 
case.  

In the absence of a showing of an innocently acquired 
psychiatric disorder until many years after service, the 
preponderance of the evidence is against the claim.  

The Board has considered the veteran's claim regarding PTSD.  
In this case, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
statements about his service stressors alone are not 
sufficient to establish the occurrence of such events.  
Rather, his claimed service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).  

The Board acknowledges that a careful review of the claims 
file shows that it includes reports of the veteran having 
PTSD.  However, the claim has been denied by the RO because 
there is no evidence to independently verify the veteran's 
claimed in-service stressors.  

In response to the RO's August 2002 VCAA letter that 
specifically addressed the issue of PTSD, the veteran 
submitted a PTSD questionnaire.  He reported his service 
dates from July 1973 to July 1976.  

However, the veteran did not respond by providing any 
specific information regarding stressor events, units or 
individuals involved, or reported wounded or killed in 
action.  The only statement made by the veteran was his view 
on what the military did to him.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is no such a state of approximate balance of the positive 
evidence with the negative evidence to warrant a favorable 
decision.  


ORDER

New and material evidence has submitted to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder.  

Service connection for an innocently acquired psychiatric 
disorder to include PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


